DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on July 28, 022.  Claim 148 has been cancelled.  New claim 185 has been added.  Claims 1, 3, 4, 6, 7, 16, 18, 21, 24, 26, 28, 30, 38-40, 55-57, 59, 114, 134, 138, 141, 144, 155, and 180-185 are currently pending and are under examination.

Withdrawal of Rejections
The rejection of claims 141, 144, and 155 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of contacting a fusion proein with a nucleic acid, editing a nucleobase pair of a double stranded DNA sequence, and  treating a subject with a fusion protein as claimed in an ex vivo environment, does not reasonably provide enablement for using any of the fusion proteins in a genome editing technique in vivo to treat is withdrawn based on the amendment to the claims and the remarks filed on July 28, 2022.

Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 16, 18, 21, 24, 26, 28, 30, 38-40, 55-57, 59, 114, 134, 138, 141, 144, 155, and 180-185 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the fusion protein and the method of using the fusion protein as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        August 18, 2022